DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13, and 15-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, in regards to claim 11, the limitation that states, “determining the qualified information piece when the aggregated values exceed the predetermined thresholds.” The applicant’s specification at [0025] discloses aggregated values exceed the predetermined multiple testing thresholds.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, 13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, in regards to claims 1 and 11, the Examiner is unsure if the next test group and the next group are the same group or different groups. 	Also in regards to claim 11, the limitation that states, “aggregated values exceed the predetermined thresholds”, the Examiner is unsure if the applicant is referring to single testing thresholds or multiple testing thresholds. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1, 4-11, 13, and 15-20 are rejected under 35 
Claims 1 and 11
providing a group of information consumers and a plurality of information pieces;
determining a qualified information piece by sending information pieces to the information consumers and evaluating interactions of the information consumers towards the sent information pieces;
quantifying responses of the information consumers;
determining the qualified information piece based on values derived from quantifying, further comprising:
dividing the group of the information consumers into multiple test-groups for testing;
determining a predetermined single testing threshold and predetermine multiple testing thresholds;
evaluating the responses for the test-group in response to the sending by calculating a value based on the responses;
comparing the calculated value vs. the predetermined value, further comprising
aggregating the calculated values from each tested group; and
determining the qualified information piece when the aggregated values exceed the predetermined multiple testing thresholds,
associating the qualified information piece to information consumers of the group of information consumers based on the evaluation; and
extracting a feature from the associated qualified information pieces.
Claim 20
a determining submodule configured to determine qualified information pieces by evaluating interactions the information consumers towards the information pieces;
an association submodule configured to associate an information consumer with the qualified information pieces when evaluated response exceeds a threshold; 
an extraction submodule configured to extract a feature from the qualified information
pieces.
 	The limitations of independent claim 1, 11, and 20, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” and/or “commercial interactions” because the claims disclose performing advertising, marketing, commercial interactions, or sales activities or behaviors comprising providing information, determining, sending, evaluating interactions, associating information and extracting information.  Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a non-transitory computer readable media, processor, memory, social network. (claims 10 and 20) The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of providing, determining, quantifying, dividing, evaluating, comparing,  associating,  and extracting ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of non-transitory computer readable media, processor, memory, social network, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to

F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from [0080] of the applicant’s specification for example, “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts
specified in the flowchart and/or block diagram block or blocks.” 	Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claims 1,11
presenting one or more offers to a user of the device in exchange for the data based on the value;
sending an information piece to a test-group;
sending the information piece to a next rest-group and evaluating the responses of the next group when the calculated value exceeds the predetermined single testing threshold,
stopping sending the information piece when the calculated value does not exceed the predetermined single testing threshold;
sending the information pieces to only some of the information consumers;
Claim 20 
 	a collection submodule configured to provide a group of information consumers, and plurality of information pieces
 	            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 4-10, 13, and 15-19 appear to merely further limit the abstract idea by limiting further determining information (claim 8, 13, 18), further sending information (claim 4,9 ),  further defining associations(e.g. connections) (claim 5,16 ), further categorizing and sending of information (claim 6, 17 ) further extracting information(claim 7), further connecting information (claim 15),  further defining features (claim 19) 	As such, the analysis of dependent claims 4-10, 13, and 15-19 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). 1, 4-11, 13, and 15-20 are not patent eligible.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 4, 6, 8-11, 13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(US 2015/0006295)  in view of Wang et al. (US 2015/0379113)
 	Claims 1: Liu discloses a method for categorization of information consumers and information, comprising:
providing a group of information consumers and a plurality of information pieces;  (see 
for example [0029], discloses provide content to one or more of electronic devices(e.g. information consumers) via network. For example, the content may include one or more advertisements (i.e., information pieces) that are displayed on electronic devices 110 (such as in a web page by a browser) for the users to view. advertisers may interact with server via network to set or predefine the details of their advertising campaigns (such as targeted groups(e.g. information consumers), budgets, etc.),)  	 determining a qualified information piece by sending information pieces to the information consumers and evaluating interactions of the information consumers towards the sent information pieces; (see for example 0031-332] the users of electronic devices may provide feedback in the form of actions taken on the impressions served to them, such as clicks and/or conversions. The mere serving of an impression may also be noted or recorded as feedback (e.g., especially if the advertiser is being charged on a CPM basis) ... Server may aggregate this information into feedback metrics for multiple users, and may store this information for subsequent use,") 	wherein determining the qualified information piece is performed through a spreading test comprising the steps of: 	sending the information pieces to only some of the information consumers; (see for example [0108]analysis module may generate one or more machine-learning models based on information and attributes in profiles of users of the social network. For example, analysis module may use training and testing subsets of information and attributes to generate the one or more machine-learning models);  
 	quantifying responses of the information consumers; (see for example, at [0032], discloses may monitor and store information about user actions or behaviors, such as web pages or Internet Protocol (IP) addresses the users visit, search topics, search frequency, how often a given user checks who viewed their profile in the social network, how often the given user views profiles of other users in the social network,).
 	determining the qualified information piece based on values derived from quantifying, further comprising:
 	dividing the group of the information consumers into multiple test-groups for testing;(see for example, [0061], ("identified subsets for one or more target groups or categories)
 	determining a predetermined single testing threshold and predetermine multiple testing thresholds; (see for example [0060], ("the users are rank-ordered based on their scores, and the computer system selects a threshold to identify the subset that is likely to respond to future advertisements (such as display ads, emails, direct marketing, etc.) in the target group or category. Compared with the baseline (without using the targeting technique), the identified subset may have a 23.37% increase in CTR and a 31.06% increase in reach. Thus, the targeting technique allows the identification of high-quality users)
 	sending an information piece to a test-group; (see for example, [0029], sending advertisements to users)
	evaluating the responses for the test-group in response to the sending by calculating a value based on the responses;(see for example [0031, 0032 and 0043], discloses calculates scores for the users indicating probabilities of their responding to a future advertising campaign)  	aggregating the calculated values from each tested group; (see for example [0032]	determining the qualified information piece when the aggregated values exceed the predetermined multiple testing thresholds, associating the qualified information piece to information consumers of the group of information consumers based on the evaluation [0035]extracting a feature from the associated qualified information pieces.[0021]but does not explicitly disclose 
 	comparing the calculated value vs. the predetermined value, further comprising: 	sending the information piece to a next test-group and evaluating the responses of the next group when the calculated value exceeds the predetermined single testing threshold,
 	stopping sending the information piece when the calculated value does not exceed the predetermined single testing threshold;
  	However Wang discloses comparing the calculated value vs. the predetermined value, further comprising: 	sending the information piece to a next test-group and evaluating the responses of the next group when the calculated value exceeds the predetermined single testing threshold, (see for example para [0055]-[0056] discloses a pair of groups/sub-units is then selected (operation 408). The relationship between the selected pair of groups/sub-units is evaluated and a relationship metric is generated (operation 412). The generated relationship metric is compared to a threshold value (operation 416). If the relationship metric is greater than the threshold value, the relationship is a relevant relationship and the relationship is characterized accordingly (operation 420); otherwise, the method 400 proceeds with operation 424 ... During operation 424, a test is performed to determine if all pairs of groups/sub-units have been processed. If all pairs of groups/sub-units have not been processed, the method 400 proceeds with operation 408; otherwise, the method 400 may end,"]).
  	It would have been obvious to one of ordinary skill in the art at the time the invention to have modified the method of Liu to have included sending the information piece to a next test-group and evaluating the responses of the next group when the calculated value exceeds the predetermined single testing threshold, stopping sending the information piece when the calculated value does not exceed the predetermined single testing threshold, in order to allow the testing of thresholds against all groups
 	Claim 4: Liu and Wang disclose the method according to Claim 3, Wang discloses further comprising the step of:
 	sending the qualified information piece to an entire group of information consumers.[0061]


	Claim 6: Liu discloses the method according to Claim 1 further comprising the step of:
 	categorizing a new group of information consumers according to their sharing of a common feature;[0034] and
 	sending a new information piece to the new group of the information consumers based on compatibility between the new information piece and the common feature.[0034]

 	Claim 8, 18: Liu discloses the method according to Claim 1, wherein the information consumers and the information pieces are chosen from at least one of the following combinations:
 	the information consumers comprise social network users, and the information pieces comprise news, comment, audios, videos, arts, articles, or names; [0051]
 	the information consumers comprise online shopping participants, and the information pieces comprise merchandise sold or advertised online;[0053]
 	the information consumers comprise online platforms marketing Applications, and the information pieces comprise names of Applications;	the information consumers comprise recruiting agencies, human resource departments, and employers, and the information pieces comprise resumes; and the information consumers comprise users of online education platform, [0023]

 	Claim 9: Liu discloses the method according to Claim 1, further comprising: updating the feature by sending additional information pieces. [0063]

 	Claim 10: Liu discloses one or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more processors, causes the one or more processors to perform acts as described in Claim 1. [0019]

 	Claim 11: Liu discloses a method for generating a bilayer social graph, comprising:
 	providing a first layer comprising information consumer nodes denoting information consumers, wherein the nodes do not connect mutually;(fig. 9 [0110])
 	providing a second layer comprising feature nodes representing automatically extracted features of the information consumers; (fig. 9 [0110]) and
 	connecting the information consumer nodes to the feature nodes wherein the feature nodes are extracted from qualified information pieces associated with the information consumer.[0021, 0031, 0032] 	wherein the qualified information pieces are determined by:
 	 providing a plurality of information pieces;  (see   for example [0029], discloses provide content to one or more of electronic devices(e.g. information consumers) via network. For example, the content may include one or more advertisements (i.e., information pieces) that are displayed on electronic devices 110 (such as in a web page by a browser) for the users to view. advertisers may interact with server via network to set or predefine the details of their advertising campaigns (such as targeted groups(e.g. information consumers), budgets, etc.),)  	determining qualified information pieces by sending the information pieces to the information consumers and evaluating interactions of the information consumer towards the sent information pieces; (see for example 0031-332] the users of electronic devices may provide feedback in the form of actions taken on the impressions served to them, such as clicks and/or conversions. The mere serving of an impression may also be noted or recorded as feedback (e.g., especially if the advertiser is being charged on a CPM basis) ... Server may aggregate this information into feedback metrics for multiple users, and may store this information for subsequent use,") 	associating the qualified information piece to information consumers based on the evaluation; [0035] and
 	extracting the features of the information consumers from the associated qualified information pieces., further comprising:[0021]
  	dividing the group of the information consumers into multiple test-groups for testing; (see for example, [0061], ("identified subsets for one or more target groups or categories) 	determining a predetermined single testing threshold and predetermined multiple testing thresholds; [0035]
 	sending an information piece to a test group; (see for example, [0029], sending advertisements to users)
  	evaluating responses for the test group in response to the sending by calculating a value based on the responses; ;(see for example [0031, 0032 and 0043], discloses calculates scores for the users indicating probabilities of their responding to a future advertising campaign)  	aggregating the calculated value from each test group; (see for example [0032]
  	determining the qualified information piece when the aggregated values exceed the predetermined thresholds. [0035]
but does not explicitly disclose  	comparing the calculated value vs the predetermined value further comprising;
 	sending the information piece to a next test group and evaluating responses of the next group when the calculated  value exceeds the predetermined single testing threshold; and
 	stopping sending the information piece when the calculated value does not exceed the predetermined single testing threshold;
 	aggregating the calculated value from each test group;
  	determining the qualified information piece when the aggregated values exceed the predetermined thresholds.
 	However Wang discloses comparing the calculated value vs the predetermined value further comprising;
 	sending the information piece to a next test group and evaluating responses of the next group when the calculated value exceeds the predetermined single testing threshold, stopping sending the information piece when the calculated value does not exceed the predetermined single testing threshold; see for example para [0055]-[0056] discloses a pair of groups/sub-units is then selected (operation 408). The relationship between the selected pair of groups/sub-units is evaluated and a relationship metric is generated (operation 412). The generated relationship metric is compared to a threshold value (operation 416). If the relationship metric is greater than the threshold value, the relationship is a relevant relationship and the relationship is characterized accordingly (operation 420); otherwise, the method 400 proceeds with operation 424 ... During operation 424, a test is performed to determine if all pairs of groups/sub-units have been processed. If all pairs of groups/sub-units have not been processed, the method 400 proceeds with operation 408; otherwise, the method 400 may end,"]).
 	It would have been obvious to one of ordinary skill in the art at the time the invention to have modified the method of Liu to have sending the information piece to a next test group and evaluating responses of the next group when the calculated value exceeds the predetermined single testing threshold, stopping sending the information piece when the calculated value does not exceed the predetermined single testing threshold;, in order to allow the testing of thresholds against all groups
 	Claim 13: Liu discloses the method according to Claim 11, further comprising determining the qualified information pieces through a spreading-test comprising the steps of:
 	sending the information pieces to only some of the information consumers;[0108]
 	scoring responses of the information consumers; [0031, 0032] and
 	determining the qualified information piece based on the scoring. [0031, 0032]

 	Claim 17: Liu discloses the method according to Claim 11, further comprising:
 	spreading an information piece to information consumers by selecting a feature node and sending the information piece only to the information consumer nodes connected to the feature node.[0089]

[0063]

 	Claim 20: Liu discloses a computing device comprising:
 	one or more processors; and memory to maintain a plurality of components executable by the one or more processors, the plurality of components comprising:
 	a collection submodule configured to provide a group of information consumers, and a plurality of information pieces;[0029 and 0034]
 	a determining submodule configured to determine qualified information pieces by evaluating interactions the information consumers towards the information pieces;[0031, 0032]
 	an association submodule configured to associate an information consumer with the qualified information pieces when evaluated response exceeds a threshold;[0035] and
 	an extraction submodule configured to extract a feature from the qualified information pieces.[0021]

Claim 5, 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(US 2015/0006295) in view of Wang et al. (US 2015/0379113) and in further view of Wilson et al. (US 2015/0186951)

 	Claim 5: Liu discloses the method according to Claim 1, but does not explicitly disclose wherein preconceived connections are not attached to the information consumers, and preconceived labels are not assigned to the information pieces. 	However Wilson discloses wherein preconceived connections are not attached to [0262]
 	It would have been obvious to one of ordinary skill in the art at the time the invention to have modified the method of Liu to have included wherein preconceived connections are not attached to the information consumers, and preconceived labels are not assigned to the information pieces, in order to allow the users to benefit from building a social graph from an initial set. 
 	Claim 7: Liu discloses a method according to Claim 1, further comprising:
 	 extracting more than one features; [0019] but does not explicitly disclose 
establishing a hierarchical relationship between two features by: linking two features that have a common qualified information piece from which the two features are extracted; and assigning a higher level to the feature that has a higher number of the qualified information pieces.
 	However Wilson discloses establishing a hierarchical relationship between two features by: linking two features that have a common qualified information piece from which the two features are extracted; [0079]and
assigning a higher level to the feature that has a higher number of the qualified information pieces. [0293]
 	It would have been obvious to one of ordinary skill in the art at the time the invention to have modified the method of Liu to have included establishing a hierarchical relationship between two features by: linking two features that have a common qualified information piece from which the two features are extracted; and assigning a higher level to the feature that has a 

 	Claim 15:  Liu discloses the method according to Claim 11 but does not explicitly disclose, further comprising:
 	connecting the feature nodes by directionally linking two features that shares a common qualified information piece, wherein the direction runs from the feature node associated with a higher number of qualified information pieces to the node associated with a lower number of qualified information pieces. 	However Wilson discloses connecting the feature nodes by directionally linking two features that shares a common qualified information piece, wherein the direction runs from the feature node associated with a higher number of qualified information pieces to the node associated with a lower number of qualified information pieces. [0089]
 	It would have been obvious to one of ordinary skill in the art at the time the invention to have modified the method of Liu to have included connecting the feature nodes by directionally linking two features that shares a common qualified information piece, wherein the direction runs from the feature node associated with a higher number of qualified information pieces to the node associated with a lower number of qualified information pieces, in to allow for directing edges in a social graph based on a variety of criteria.
 	Claim 16: Liu discloses the method according to Claim 15, but does not explicitly disclose further comprising: characterizing relationship of features based on the connections and direction of the connections in the social graph.[0089]	It would have been obvious to one of ordinary skill in the art at the time the invention to have modified the method of Liu to have included characterizing relationship of features based on the connections and direction of the connections in the social graph, in order to further define connections and characterization. 

Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive.  	The applicant argues in regards to the 35 U.S.C 101 rejection by stating that the claims include significantly more. The Examiner respectfully disagrees the applicant has not stated what additional elements of the claims are considered significantly more, nor has the applicant provided any arguments/evidence as to how/why/what the claims have that are significantly more than the abstract idea. Thus, this argument is moot.  Furthermore the claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The applicant further argues the 101 rejection by stating that the features of the claims are not disclosed in the prior art, because the claims provide an improvement to field of social networking. In regards to the prior art in association with the 101 rejection, the Examiner respectfully disagrees “"[A] claim for a new abstract idea is still an abstract idea." Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir.
2016). Furthermore, the applicant has not provided any evidence or arguments how the claims disclose an improvement to any other technology or technical field.  Foremost social networking is not a technology, nor is a technical field. Even if social networking is considered technology or a technical field, as stated above the applicant has not provided any arguments or evidence. The claims merely add generic computer components to perform the method. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception. The claims do not have limitations that are indicative of integration into a practical application. For example limitations that are indicative of integrations into a practical application: 
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Thus the 35 U.S.C 101 rejection is maintained.  	The applicant argues in regards to 35 U.S.C 102 rejection that the reference of Liu should not anticipate the applicant’s claim 1, because the applicant’s claims do not need to build machine learning models to predict user responses.  The Examiner respectfully disagrees, the Examiner is unsure how having additional features in addition to the applicant’s invention is relevant. The reference of Liu substantially discloses the applicant’s invention and then adds additional features, but still covers claims that the Examiner has applied the cited reference. Furthermore the applicant’s specification alludes to the ability of machine learning, the applicant’s computer uses historical data to learn how to categorize testers based on their characteristics, etc.  at [0003, 0007, 0046-0049], discloses “these systems attempt to attach labels and classifications to information and information consumers in separate processes, using data gathered historically...Such a pre-defined system suffers at least the following three shortcomings....bilayer graph model can not only automatically extract information consumers' features based on their behaviors but also simultaneously categorize the information consumers based on the features extracted “ 	The applicant further argues claim 2,6, and 13 stating that because the reference uses machine learning and is difference that the applicant’s claims, the Examiner respectfully disagrees the reference of Liu still anticipates the claims  for the reasons stated above. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	In regards claim 10, the applicant argues that almost all the method needs to run on the hardware platforms. The Examiner respectfully disagrees the reference of Liu discloses at [0102], “computer system 900 includes one or more processing units or processors 910, a communication interface 912, a user interface 914, and one or more signal lines 922 coupling these components together. Note that the one or more processors 910 may support parallel processing and/or multi-threaded operation, the communication interface 912 may have a persistent communication connection, and the one or more signal lines 922 may constitute a communication bus.” 	In regards to claim 11, the applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

 	Also note, in regards to claims 3-5, 7, 14-16 has labeled the claims has independent claims, however they are dependent claims.
 	The applicant has argued claims 3 and 14, however the claims have been withdrawn and thus the argument is moot.
 	In response to applicant's argument regarding claim 7 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., special feature graph) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	Applicant's arguments regarding claim 15 and 16 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references and thus fail to comply with 37 CFR 1.111(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621